COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kamron Kirkconnell v. Gail Marie Kirkconnell

Appellate case number:    01-19-00449-CV

Trial court case number: 2018-19630

Trial court:              309th District Court

         Appellant filed his brief on August 15, 2019. On August 22, 2019, appellant filed a motion
to file an amended brief to comply with the appellate rules. We suspend application of Rule 10.3
and grant appellant’s motion to amend. See TEX. R. APP. P. 2, 10.3(a). Appellant’s amended brief
is ORDERED to be filed within 20 days of the date of this order. See TEX. R. APP. P. 38.6(a),
38.7. Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s
amended brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: __August 27, 2019_____